                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE


 UNITED STATES OF AMERICA                            )
                                                     )       No. 2:20-CR-65
                v.                                   )       JUDGE GREER
                                                     )
 EMORY Q. JACKSON                                    )



    SECOND MOTION TO EXTEND THE DEADLINE TO RESOLVE EVIDENTIARY
          ISSUES IN DEFENDANT’S MOTION TO EXCLUDE BAD ACTS


        Comes now, the United States of America, by and through J. Douglas Overbey,

 United States Attorney for the Eastern District of Tennessee, and hereby files this Second

 Motion to Extend the Deadline to Resolve Evidentiary Issues in the Defendant’s Motion to

 Exclude Bad Acts (Doc. 35) and would show the following in support of:

    1. The defendant Emory Q. Jackson was indicted by the federal Grand Jury on September 1,

        2020 in a one count indictment.

    2. On September 22, 2020, the defendant filed a Motion to Suppress and a Motion to

        Exclude Evidence of Prior and/or Other Acts in this matter. The evidentiary hearing was

        held on October 13, 2020.

    3. The Court subsequently ordered the government and the defendant to notify the Court of

        any unresolved issues regarding the defendant’s Motion to Exclude Evidence of Prior

        and/or Other Acts by November 6, 2020.

    4. The government filed a joint motion with the defendant to extend the deadline to address

        the evidentiary issues, which was granted on November 12, 2020. The Court ordered the

        government to notify the Court about unresolved issues by November 24, 2020.

    5. On November 24, 2020, the defendant contacted the government and specifically detailed

        which prior bad acts he would be seeking to exclude. The government filed a motion to

Case 2:20-cr-00065-JRG-CRW Document 47 Filed 12/08/20 Page 1 of 3 PageID #: 189
           extend the deadline, and was ordered to notify the Court by December 8, 2020.

    6. On December 8, 2020, the government consulted with the defendant’s counsel and both

           parties agreed that more time is needed to thoroughly investigate whether the defendant’s

           requests are feasible, as the defendant has requested that the video of the stop and search

           be altered to exclude footage of a pipe that appears in the defendant’s possession. Since

           the defendant’s requests require more time to research and address, the government

           would respectfully request that an additional 14-day extension be granted to address the

           outstanding issues.



 WHEREFORE, the United States respectfully requests that this Court grant the relief sought

 herein.

                                                         Respectfully submitted,

                                                         J. DOUGLAS OVERBEY
                                                         United States Attorney


                                                 By:     s/ KATERI L. DAHL
                                                         KATERI L. DAHL
                                                         Special Assistant U.S. Attorney
                                                         DC BAR: 888241224
                                                         220 West Depot Street, Ste. 423
                                                         Greeneville, TN 37743
                                                         kat.dahl@usdoj.gov
                                                         (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 47 Filed 12/08/20 Page 2 of 3 PageID #: 190
                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of December, 2020, a true and accurate copy of the

 foregoing Motion was filed electronically. Notice of this filing will be sent by operation of the

 Court’s electronic filing system to all parties indicated on the electronic filing receipt. All other

 parties will be served by regular United States mail. Parties may access this filing through the

 Court’s electronic filing system.

                                                       s/ KATERI L. DAHL
                                                       KATERI L. DAHL
                                                       Special Assistant U.S. Attorney
                                                       DC BAR: 888241224
                                                       220 West Depot Street, Ste. 423
                                                       Greeneville, TN 37743
                                                       kat.dahl@usdoj.gov
                                                       (423) 639-6759




Case 2:20-cr-00065-JRG-CRW Document 47 Filed 12/08/20 Page 3 of 3 PageID #: 191
